Citation Nr: 1001777	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for post traumatic 
stress disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for arthritis of the 
legs and shoulders.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back and foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the above claims.  The Veteran 
received a hearing before the undersigned Veterans Law Judge 
in November 2009.

The Board points out that the Veteran, during his hearing 
testimony, indicated that he wished to file an additional 
claim for a total disability rating based on individual 
unemployability (TDIU).  As such, this issue is referred to 
the RO for appropriate action.

All of these issues, with the exception of the Veteran's 
claim of entitlement to service connection for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

The Veteran has been diagnosed with PTSD due at least in part 
to one verified stressor of being involved in a prison riot.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his PTSD was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2003, April 2006, and November 2006.  
These documents informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the April 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of this latter 
notice, and none is apparent from the record; and the claim 
was readjudicated during the course of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re- adjudication of the 
claim).

The VA has also done everything reasonably possible as to 
assist the Veteran with respect to his claim for benefits, 
such as obtaining VA medical records, providing the Veteran 
with a hearings, and providing the Veteran with a VA 
examination.  Consequently, and it light of the favorable 
decision below, the Board finds that the duty to notify and 
assist has been satisfied as to the issue being finally 
decided on this appeal.

The Veteran and his representative contend that service 
connection is warranted for PTSD.  Specifically, they contend 
that the Veteran currently has PTSD as a result of witnessing 
combat activity, and/or as a result of experiencing a riot 
while he was imprisoned in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein, and was not the result of the person's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, and resolving all 
doubt in the Veteran's favor, the Board finds that service 
connection is warranted for PTSD.  In this regard, the Board 
notes that the Veteran was denied service connection for this 
disability in large part because, although a July 2004 VA 
examination of record indicated that the Veteran had a 
diagnosis of PTSD related to both witnessing a riot while 
being imprisoned in Vietnam, and exposure to combat, there 
was no evidence of record confirming the existence of these 
stressors.  Specifically, there was no evidence of record 
showing combat exposure, and the evidence did not clearly 
show that the Veteran was in this specific prison when the 
rioting occurred.  The evidence continues to show no combat 
exposure, however, resolving all doubt in favor of the 
Veteran, it will find that he was at least as likely as not 
present when the riots at Long Binh jail occurred.

In this regard, the Veteran recently submitted evidence which 
does appear to show that it is likely that the Veteran was in 
Long Binh prison at the time of the riots.  The Veteran 
recently submitted several letters dated in July and August 
1968 that were sent to the Veteran from his defense counsel 
and his commanding officer.  A July 19, 1968, letter from the 
Veteran's commanding officer specifically indicated that the 
Veteran had been confined at Long Binh prison since his trial 
on July 1, 1968.  An August 2, 1968, letter again from the 
Veteran's commanding officer appears to indicate that the 
Veteran was still incarcerated, and that once the Veteran's 
trial record was complete, he would be determining whether to 
approve the sentence and/or whether to reduce it.  The Board 
agrees with the RO that the Veteran's personnel file does not 
show evidence that the Veteran was incarcerated in Long Binh 
prison, however, the Board finds the above letters sufficient 
evidence, resolving all doubt in favor of the Veteran, to 
find that he was in fact incarcerated at Long Binh prison at 
least in early August 1968.  

The riot in question occurred on August 29, 1968, and is well 
documented in historical records.  One person was killed 
during that riot, and many people were severely injured.

The remaining question then is whether he was specifically at 
the jail when the riot occurred.  Of interest is a document 
dated August 22, 1968.  It appears to indicate that the 
Veteran's sentence was reduced to six months from a year.  It 
may also indicate that the Veteran's sentence was suspended.  
Specifically, the statement indicates that "that portion 
thereof adjudging confinement at hard labor for six months is 
suspended for six months, at which time, unless the 
suspension is sooner vacated, the suspended portion of the 
sentence will be remitted without further action".  Although 
the Veteran argues that he did in fact have to serve the 
first six months of his sentence, the Board finds that this 
evidence appears to indicate that he would have been entitled 
to be released from Long Binh jail as of August 22, 1968.  
However, this record also indicates that the record of trial 
was to be forwarded to the Judge Advocate General of the Army 
for examination.  The Board does not therefore find it 
unreasonable that the Veteran may have still been 
incarcerated, as he claims, on August 29, 1968, the nights 
the riots occurred, only one week after this order was 
written, particularly if the Veteran's record of trial was to 
be sent to the Judge Advocate General of the Army for 
examination after the August 22, 1968 order.

Therefore, resolving all doubt in the Veteran's favor, the 
Board finds that it is at least as likely as not that the 
Veteran was incarcerated in Long Binh prison on August 29, 
1968, the night of the riots, which is a confirmed stressor.  
As the Veteran has been diagnosed with PTSD at least in part 
to this reported stressful experience, the Board finds the 
evidence is at least in equipoise as to the question of 
whether the Veteran has a current diagnosis of PTSD related 
to service; and as such, the Board finds that service 
connection is warranted for PTSD.

The Board notes that it has considered whether the question 
of willful misconduct, which would bar service connection, is 
applicable in this case.  However, regardless of the question 
of whether the Veteran's final sentence, which was guilty by 
"culpable negligence", would be considered willful 
misconduct, the grant of service connection is based not on 
this incident, but on the incident that occurred at the 
prison at which the Veteran was incarcerated.  Further, there 
is no evidence of record indicating that the Veteran was in 
any way involved in the riots in the prison, such that he 
would be considered to have been engaged in willful 
misconduct.  Thus the Board does not find the concept of 
willful misconduct to be applicable in this case.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As to the Veteran's other outstanding claims, the Board notes 
that, during the Veteran's hearing testimony, he indicated 
that he had received treatment for all of these disabilities 
at a VA medical facility in Vanderbilt, Tennessee, and that 
no records from this facility had been associated with the 
Veteran's claims file.  A review of the Veteran's claims file 
does not appear to show these identified records. The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, the Board must remand this case in 
order that these records may be associated with the Veteran's 
claims file.  The Board notes that it is possible that the 
Veteran is referring to treatment at a fee basis facility, 
however, it finds that an attempt must still be made to 
associate these records with the Veteran's claims file.

Additionally during the Veteran's hearing testimony, he 
indicated that he had recently received treatment for a 
shoulder disability from a private doctor, and would be 
submitting those shortly after the hearing.  Those records do 
not appear to have been associated with the Veteran's claims 
file.  Upon remand, the RO should also make an attempt to 
associate those records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have treated him for arthritis of the left 
knee, left ankle, legs, and shoulders, 
hearing loss, and a back or foot 
disability.  After obtaining any necessary 
releases, the RO should attempt to 
associate all relevant identified records 
with the Veteran's claims file.  The RO 
should also obtain all relevant treatment 
records from VA medical facilities, 
particularly including any records from 
Nashville, and particularly any from a VA 
facility or a VA fee basis facility at 
Vanderbilt.

2.   Thereafter, and after undertaking any 
additional development deemed necessary (to 
include a further VA examination, but only 
if one is deemed warranted), the RO should 
re-adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


